Citation Nr: 0824740	
Decision Date: 07/23/08    Archive Date: 07/30/08

DOCKET NO.  03-28 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and his fiancée


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1969 to September 1972 and from April 1980 to 
October 1984.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which held that new and material 
evidence had not been presented to reopen the matter of 
entitlement to service connection for a low back disability.  
In August 2004, the veteran presented testimony before the 
undersigned Acting Veterans Law Judge; a transcript of this 
hearing is of record.  In a July 2006 decision, the Board 
found that new and material evidence had been presented to 
reopen the matter; however, additional evidentiary and 
procedural development was required regarding the matter of 
entitlement to service connection.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 C.F.R. § 3.303 (2007).  Congenital or 
developmental defects are not considered diseases or injuries 
under the law.  38 C.F.R. § 3.303(c) (2007).  Service 
connection may be granted for diseases (but not defects) of 
congenital, developmental or familial origin if the evidence 
as a whole establishes that the familial conditions in 
question were incurred or aggravated during service.  
VAOPGCPREC 82-90 (July 18, 1990).  With regard to congenital 
or developmental defects, service connection may not be 
granted for a defect but may be granted for disability which 
is shown to have resulted from a defect which was subject to 
a superimposed disease or injury during service.  VAOPGCPREC 
82-90 (July 18, 1990).  

As noted, in July 2006, the Board remanded the matter in 
order to secure an opinion as to the relationship, if any, 
between any current back disability and the veteran's 
military service.  Accordingly, in September 2007, the 
veteran was afforded a VA examination; the diagnoses included 
degenerative disc disease and scoliosis.  The examiner opined 
that the veteran's disc disease was not related to his 
military service.  The examiner also opined:

the veteran's low back pain recurrently 
described in his military medical record 
was most likely secondary to scoliosis 
and leg length discrepancy.  I see no 
evidence of a worsening of his scoliosis 
in the process.  It is, therefore, my 
opinion that his symptoms experienced in 
service were at least 50% likely to have 
been caused by his preexisting scoliosis, 
and that there is, in my opinion, that 
this underlying was worsened beyond 
natural process during his service.  

The Board finds this opinion to be inadequate for 
adjudication purposes, as well as contradictory.  Therefore, 
additional VA examination is warranted in this case.

Accordingly, the case is REMANDED for the following action:

1.  The RO should forward the veteran's 
claims file to the physician who conducted 
the September 2007 VA examination for the 
preparation of an addendum to his earlier 
report.  

The physician should offer an opinion as 
to whether any the veteran's scoliosis 
represents a congenital abnormality, and 
if so, whether it is a defect or a 
disease, as defined by VAOPGCPREC 82-90 
(generally, a congenital abnormality that 
is subject to improvement or deterioration 
is considered a "disease").

(a)  If the physician identifies a 
congenital "defect", then he or she should 
offer an opinion as to whether or not 
there is any superimposed disease or 
injury in connection with the congenital 
defect; and if so, whether it is at least 
as likely or not (i.e., there is at least 
a 50 percent probability) that the 
identified superimposed disease or injury 
is related to the veteran's period of 
active military service.  The bases for 
the opinion provided should be explained 
in detail.

(b)  If the physician finds a congenital 
"disease," then he or she should offer an 
opinion as to the medical probabilities 
that any such disease was incurred in, or 
aggravated by (i.e., a worsening of the 
underlying condition as compared to an 
increase in symptoms), the veteran's 
period of active military service.  (The 
examiner should explain whether the 
evidence clearly and unmistakably 
(undebatably) demonstrates that the 
disease pre-existed service and was not 
aggravated thereby.)  If aggravation is 
found, the physician should attempt to 
quantify the extent of additional 
disability resulting from the aggravation.  
(The examiner should explain whether the 
evidence clearly and unmistakably 
demonstrates that the disease did not 
worsen beyond natural progression during 
military service.)  The bases for the 
opinion provided should be explained in 
detail.

If the physician who examined the veteran 
in September 2007 is not available, the 
required opinion should be obtained from 
another VA physician with appropriate 
expertise.

2.  Then, the RO should readjudicate the 
issue on appeal in light of all pertinent 
evidence and legal authority.  If the 
benefit sought on appeal remains denied, 
the RO should issue to the veteran and his 
representative a Supplemental Statement of 
the Case and afford them the appropriate 
opportunity for response thereto.  The 
case should then be returned to the Board, 
if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).



_________________________________________________
K. R. FLETCHER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




